DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-10 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated the objections to the specification and drawings.  Therefore, those objections are withdrawn.  However, Applicant’s amendment has introduced one additional ground of objection, as shown below.

Specification
The abstract of the disclosure (as amended) does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Examiner objects to claims 1-10.
Claims 1 and 6 are objected to because of the following informalities: the language “a second buffer” in the performing limitation should be “the second buffer” because a second buffer was already recited in the shifting limitation.  Additionally, “neurons performs” should be “neurons perform”.  Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afifi et al., “Implementation of Biologically Plausible Spiking Neural Network Models on the Memristor Crossbar-based CMOS/Nano Circuits,” in Eur. Conf. Circuit Theory and Design 563-66 (2009) (“Afifi”) in view of Cassidy et al., “Design of a One Million Neuron Single FPGA Neuromorphic System for Real-time Multimodal Scene Analysis,” in 45th Ann. Conf. Info. Sci. Sys. 1-6 (2011) (“Cassidy”) and further in view of Snook et al. (US 8126828) (“Snook”).
Regarding claim 1, Afifi discloses “[a] method comprising: 
at a core circuit comprising a crossbar interconnecting a plurality of axons to a plurality of neurons via a plurality of synapses (Afifi Fig. 4 shows three layers of neurons connected to a memristor crossbar array comprising nanowires of axons and dendrites with memristor synapses connecting them): 
receiving a first spike event at an axon of the core circuit in a first timestep (neurons fire “two-part spikes” to carry spike timing information and to form a learning window; the spike has two parts but with different polarities because the memristor synapse has a polarity that is defined to be axonic voltage minus dendritic voltage [so the spike event is received by the axon] – Afifi, sec. IV(A), first three paragraphs), where the first event is computed by, and sent out to the axon from, a neuron of the same core circuit or a different core circuit (Afifi sec. IV(B) discloses that CMOS based spiking neurons send out [compute] spikes [events] of a specific shape and that when the integrator voltage reaches a threshold the neuron fires and sends a spike forward to its axon; see also Fig. 4 (showing that the first layer neurons comprise part of the same circuit as the crossbar array including the axons)); …
performing potentiation computations that increase weights of the synapses (Afifi sec. IV(C) discloses that when presynaptic spiking occurs before postsynaptic spiking, long-term potentiation (LTP) occurs; see also sec. II, first paragraph (disclosing that LTP involves the formation of lasting increases in synaptic strength)); …
in a third timestep occurring after the second timestep:
performing read operations of the synapses sequentially by sending all spike events … of each axon of the core circuit into the crossbar sequentially, wherein the spike events include the first spike event (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first timestep = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron, i.e., reading the synapses and sending the spike events read to the next-layer neurons]; note also that sec. IV(B) discloses that the firing event occurs only when a neuron’s integrator voltage exceeds its threshold – i.e., the sending of the spike events into the crossbar occurs in the order in which these thresholds are reached, or sequentially) and the neurons perform[] spike computations based on the spike events (sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite, simultaneously – Afifi, sec. IV(B); see also Fig. 4 [i.e., in the third time step, the spike from the first layer neuron is sent from the synapse into the second layer neuron to update the voltage of the second layer neuron]); and
for each synapse, performing a depression computation that decreases a weight of the synapse (Afifi sec. IV(C) discloses that when postsynaptic spiking occurs before presynaptic spiking, long-term depression (LTD) occurs [which occurs at all synapses if all postsynaptic spikes occur before all presynaptic spikes]; see also sec. II, first paragraph (disclosing that LTD involves the formation of lasting decreases in synaptic strength))…..”
Afifi appears not to disclose explicitly the further limitations of the claim.  However, Cassidy discloses “buffering the first spike event in a first buffer of the axon in the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the first time step an event is written to one of the banks of the buffer [first buffer]] – Cassidy, p.2, paragraph spanning both columns); [and]
shifting the first spike event from the first buffer to a second buffer of the axon in a second timestep occurring after the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns); …
[wherein] spike events [are] buffered in [the] second buffer (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns)….”
	Cassidy and the instant application both relate to neuromorphic systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to buffer the event in two buffers in two separate timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the alignment of spike events with time slots by decoupling the writing of events from the reading of new events.  See Cassidy, p. 2, paragraph spanning both columns.
	Neither Afifi nor Cassidy appears to disclose explicitly the further limitations of the claim.  However, Snook discloses “performing a … computation … at the same time as a read operation of the synapse (during the execution of a neural simulation process, neural elements can require input data that represent output signals from other neural elements generated in the previous epoch; since a neural simulation system can be generating outputs [performing computations] at the same time that it is using inputs [performing a read operation] for a current epoch, a ping-pong buffer scheme can be used to provide a memory to write to while the current epoch uses data that were written in the previous epoch from a separate memory; the two tables of the ping-pong scheme can be in either a read phase or a write phase – Snook, col. 25, ll. 1-34; see also col. 14, ll. 35-49 (disclosing that neurons are connected by synaptic connections between neuronal units)).”
Snook and the instant application both relate to neural processors and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Afifi and Cassidy to perform calculations at the same time as read events, as disclosed by Snook, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the efficiency of the system by allowing it to multitask.  See Snook, col. 25, ll. 1-34.

Regarding claim 2, Afifi, as modified by Cassidy and Snook, discloses that “the spike computations comprise receiving the spike events from the crossbar and generating one or more additional spike events based on the spike events (total current received by a CMOS-based spiking neuron input depends on the conductance of the connected synapses and the voltage drop across the synapses; the sum of all sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite – Afifi, sec. IV(B) [i.e., if a current generated by a first layer neuron’s spike causes the second layer neuron to pass a voltage threshold, the second layer neuron generates a second spiking event]; see also Fig. 4 [showing that the second layer neurons are postsynaptic neurons relative to the first layer neurons]).”
  
Regarding claim 3, Afifi, as modified by Cassidy and Snook, discloses that “the buffering allows the spike computations and communication of the one or more additional spike events to run in parallel (computation of neural state [spike computation] and firing [communication of spike events] can be distributed across the array without serialization – Cassidy, sec. IV(B), second paragraph; ping-pong buffer decouples writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., the computation of one spike event and its writing into one buffer can take place at the same time as the reading out of an existing event from the other buffer] – id. at sec. III(A), fourth paragraph).”  It would have been obvious to one of ordinary skill in the art before the date claimed invention was made to have modified Afifi with such that the spike computation and the communication of spike events occur in parallel, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the performance and decrease the computational delay of the system.  See Cassidy, sec. III(B), first paragraph of right-hand column of third page.

Regarding claim 4, Afifi, as modified by Cassidy and Snook, discloses that “the first buffer and the second buffer allow spike events generated in two timesteps to be buffered (input aligner cache that aligns current events with the proper timeslot has two banks of dual port RAM; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; reading out current events uses both ports of the RAM bank; the current value is read out of one port, while the other port clears the RAM location (one clock cycle delayed) [i.e., new events written into the first buffer may have been generated at a different timestep from the events being read out of the other] – Cassidy, p. 2, paragraph spanning both columns; see also Fig. 3 (showing the buffering of multiple frame results of separate frames T0 and T1, calculated consecutively)).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to allow the buffers to buffer spike events in multiple timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the usability of the underlying system by ensuring that the more than one event can be buffered in the buffer.  See Cassidy, p. 2, paragraph spanning both columns.

Regarding claim 5, Afifi, as modified by Cassidy and Snook, discloses that “the crossbar comprises the plurality of synapses (neuromorphic networks are implemented using nanodevices as synapses – Afifi, first paragraph of sec. III; see also Fig. 4 (showing synapses between the axons and dendrites)).”  

Regarding claim 6, Afifi discloses “[a] core circuit comprising: 
a plurality of axons (spiking neurons are the third generation of artificial neuron modeling; they fire and send an electric pulse out along their axons – Afifi, p. 563, first paragraph of sec. II; neuromorphic networks use nanowires as axons and dendrites – id. at sec. III, first paragraph); 
a plurality of neurons (neuromorphic networks use CMOS circuits as neurons – Afifi, sec. III, first paragraph); and 
a crossbar interconnecting the plurality of axons to the plurality of neurons via a plurality of synapses (CMOS neuron circuits sit in a bottom layer and nanowire crossbars are fabricated on top of the CMOS circuits – Afifi, sec. III, second paragraph; see also Figure 4 (showing first layer neurons connected to a crossbar of nanowire axons and dendrites that connect to second layer neurons, the dendrites and the axons of the crossbar being connected by memristor synapses)); 
wherein the core circuit is configured to: 
receive a first spike event generated by a neuron at an axon of the core circuit in a first timestep (neurons fire “two-part spikes” to carry spike timing information and to form a learning window; the spike has two parts but with different polarities because the memristor synapse has a polarity that is defined to be axonic voltage minus dendritic voltage [so the spike event is received by the axon] – Afifi, sec. IV(A), first three paragraphs), where the first spike event is computed by, and sent out to the axon from, a neuron of the same core circuit or a different core circuit (Afifi sec. IV(B) discloses that CMOS based spiking neurons send out [compute] spikes [events] of a specific shape and that when the integrator voltage reaches a threshold the neuron fires and sends a spike forward to its axon; see also Fig. 4 (showing that the first layer neurons comprise part of the same circuit as the crossbar array including the axons)); … 
perform potentiation computations that increase weights of the synapses (Afifi sec. IV(C) discloses that when presynaptic spiking occurs before postsynaptic spiking, long-term potentiation (LTP) occurs; see also sec. II, first paragraph (disclosing that LTP involves the formation of lasting increases in synaptic strength));
in a third timestep occurring after the second timestep:
perform read operations of the synapses sequentially by sending all spike events … of each axon of the core circuit into the crossbar sequentially, wherein the spike events include the first spike event (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first timestep = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron, i.e., reading the synapses and sending the spike events read to the next-layer neurons]; note also that sec. IV(B) discloses that the firing event occurs only when a neuron’s integrator voltage exceeds its threshold – i.e., the sending of the spike events into the crossbar occurs in the order in which these thresholds are reached, or sequentially), and the neurons perform[] spike computations based on the spike events (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first time step = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron]); and
for each synapse, perform a depression computation that decreases a weight of the synapse (during the execution of a neural simulation process, neural elements can require input data that represent output signals from other neural elements generated in the previous epoch; since a neural simulation system can be generating outputs [performing computations] at the same time that it is using inputs [performing a read operation] for a current epoch, a ping-pong buffer scheme can be used to provide a memory to write to while the current epoch uses data that were written in the previous epoch from a separate memory; the two tables of the ping-pong scheme can be in either a read phase or a write phase – Snook, col. 25, ll. 1-34; see also col. 14, ll. 35-49 (disclosing that neurons are connected by synaptic connections between neuronal units))….”  
Afifi appears not to disclose explicitly the further limitations of the claim.  However, Cassidy discloses “buffer[ing] the first spike event in a first buffer of the axon in the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the first time step an event is written to one of the banks of the buffer [first buffer]] – Cassidy, p.2, paragraph spanning both columns); [and]
shift[ing] the first spike event from the first buffer to a second buffer of the axon in a second timestep occurring after the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns); …
[wherein the] spike events [are] buffered in the second buffer (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns)….”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to buffer the event in two buffers in two separate timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the alignment of spike events with time slots by decoupling the writing of events from the reading of new events.  See Cassidy, p. 2, paragraph spanning both columns.
	Neither Afifi nor Cassidy appears to disclose explicitly the further limitations of the claim.  However, Snook discloses “perform[ing] a … computation … at the same time as a read operation of the synapse (during the execution of a neural simulation process, neural elements can require input data that represent output signals from other neural elements generated in the previous epoch; since a neural simulation system can be generating outputs [performing computations] at the same time that it is using inputs [performing a read operation] for a current epoch, a ping-pong buffer scheme can be used to provide a memory to write to while the current epoch uses data that were written in the previous epoch from a separate memory; the two tables of the ping-pong scheme can be in either a read phase or a write phase – Snook, col. 25, ll. 1-34; see also col. 14, ll. 35-49 (disclosing that neurons are connected by synaptic connections between neuronal units)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Afifi and Cassidy to perform calculations at the same time as read events, as disclosed by Snook, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the efficiency of the system by allowing it to multitask.  See Snook, col. 25, ll. 1-34.

Regarding claim 7, Afifi, as modified by Cassidy and Snook, discloses that “the spike computations comprise receiving the spike events from the crossbar and generating one or more additional spike events based on the spike events (total current received by a CMOS-based spiking neuron input depends on the conductance of the connected synapses and the voltage drop across the synapses; the sum of all sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite – Afifi, sec. IV(B) [i.e., if a current generated by a first layer neuron’s spike causes the second layer neuron to pass a voltage threshold, the second layer neuron generates a second spiking event]; see also Fig. 4 [showing that the second layer neurons are postsynaptic neurons relative to the first layer neurons]).”  

Regarding claim 8, Afifi, as modified by Cassidy and Snook, discloses that “the buffering allows the spike computations and communication of the one or more additional spike events to run in parallel (computation of neural state [spike computation] and firing [communication of spike events] can be distributed across the array without serialization – Cassidy, sec. IV(B), second paragraph; ping-pong buffer decouples writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., the computation of one spike event and its writing into one buffer can take place at the same time as the reading out of an existing event from the other buffer] – id. at sec. III(A), fourth paragraph).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi such that the spike computation and the communication of spike events occur in parallel, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the performance and decrease the computational delay of the system.  See Cassidy, sec. III(B), first paragraph of right-hand column of third page.

Regarding claim 9, Afifi, ad modified by Cassidy and Snook, discloses that “the first buffer and the second buffer allow spike events generated in two timesteps to be buffered (input aligner cache that aligns current events with the proper timeslot has two banks of dual port RAM; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; reading out current events uses both ports of the RAM bank; the current value is read out of one port, while the other port clears the RAM location (one clock cycle delayed) [i.e., new events written into the first buffer may have been generated at a different timestep from the events being read out of the other] – Cassidy, p. 2, paragraph spanning both columns; see also Fig. 3 (showing the buffering of multiple frame results of separate frames T0 and T1, calculated consecutively)).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to allow the buffers to buffer spike events in multiple timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the usability of the underlying system by ensuring that the more than one event can be buffered in the buffer.  See Cassidy, p. 2, paragraph spanning both columns.

Regarding claim 10, Afifi, as modified by Cassidy and Snook, discloses that “the crossbar comprises the plurality of synapses (neuromorphic networks are implemented using nanodevices as synapses – Afifi, first paragraph of sec. III; see also Fig. 4 (showing synapses between the axons and dendrites)).”

Response to Arguments
Applicant's arguments filed April 29, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by a new ground of rejection, not persuasive.
Applicant makes, in essence, two assertions (neither backed up by substantive argument): (a) that the Afifi/Cassidy combination allegedly does not teach performing read operations of synapses sequentially by sending all spikes buffered in a second buffer into the crossbar sequentially; and (b) that the Afifi, Cassidy combination allegedly does not teach, for each synapse, performing a depression computation that decreases a weight at the same time as a read operation of the synapse.
Regarding (a), Afifi discloses, as noted above, that the timing of the sending of spike events into the crossbar depends on the timing of when the neuron’s integrator voltage exceeds the threshold.  In other words, the spike events are sent into the crossbar in the order in which the neurons reach the threshold voltage, or sequentially.  While Afifi does not disclose that the spikes are buffered in a second buffer, Cassidy discloses this element of the claim, and it would have been obvious to an ordinary artisan to buffer the spike events in a buffer for the reasons discussed above.
Regarding (b), Afifi does disclose performing depression computations, as discussed above in the rejection.  The argument that Afifi/Cassidy allegedly does not teach that the read operation occurs concurrently with the computation is rendered moot by the addition of Snook to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125